Citation Nr: 0527582	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  02-21 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  
	
2.  Entitlement to service connection for chronic myelogenous 
leukemia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from June 1970 to June 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  The appellant disagreed and this 
appeal ensued.  In December 2003 and February 2005, the Board 
remanded the case for further evidentiary development.  


FINDINGS OF FACT

1.  Hepatitis C, first documented in October 1996, with the 
onset of symptoms in March 1996, is not related to the 
appellant's service ending in June 1990.  

2.  The appellant's development of chronic myelogenous 
leukemia in April 1998 is not related to the appellant's 
service, including any alleged exposure to high levels of 
benzene.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

2.  Chronic myelogenous leukemia was not incurred in or 
aggravated by active service, and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

Before addressing the claims directly, the Board must address 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  The law 
addresses the notification and assistance requirements of VA 
in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
115.  

In VCAA letters dated in February and May 2002, March 2004, 
and March 2005, the RO notified the appellant of the 
information and evidence necessary to substantiate the 
claims, the information and evidence that VA would seek to 
provide, and the information and evidence the appellant was 
expected to provide.  In addition, the RO asked the appellant 
to submit any evidence in his possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Relevant Law and Regulation

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  It generally requires medical 
evidence of a current disability; evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West , 12 Vet. App. 247, 253 (1999); Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b) (2004); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992);  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno, 6 Vet. App. at 469.  However, where the claim involves 
issues of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Service Connection for Hepatitis C

The appellant maintains that he has hepatitis C that is 
related to his service ending in June 1990.  The initial 
element of a service-connection claim requires medical 
evidence that he has a current hepatitis diagnosis.  The VA 
examination in March 2004 indicated the appellant has 
hepatitis C.  Private medical records in October 1996 
indicated an assessment of hepatitis C and a history of 
abnormal liver function tests beginning in March 1996.  This 
evidence satisfies the initial element of the claim.  

The service medical records are silent as to any findings, 
complaints, or diagnoses of hepatitis C.  The key question in 
this case is whether the record contains competent medical 
evidence linking the current hepatitis C, first shown in 
1996, with the appellant's service ending in June 1990.  The 
October 1996 private medical report - the first showing of 
hepatitis C - noted as history that the appellant drank large 
amounts of alcohol until about four years previously.  The 
physician did not otherwise discuss the etiology of the 
hepatitis C.  

The only medical document specifically discussing the 
etiology of the hepatitis C is the VA examination in March 
2004.  The examiner noted that the appellant had a history of 
hepatitis C from 1996 for which he did not receive treatment.  
It was also noted he had no history of blood transfusions, 
tattoos, exposure to others with hepatitis, yellow jaundice, 
or intravenous drug use, though he did acknowledge having 
unprotected sexual intercourse with prostitutes in the early 
1970s, two episodes of treated gonorrhea, and being exposed 
to the blood of others while working on a flight line.  The 
examiner, who noted that the appellant was not jaundiced at 
the interview, opined that it "is not possible to say when 
the veteran was infected with the hepatitis virus without 
resorting to unfounded speculation."  

In the absence of a specific medical opinion establishing a 
connection between the appellant's service and the onset of 
hepatitis C in March 1996 at the earliest, the record lacks 
competent medical evidence satisfying the third and final 
element of a service-connection claim.  There is no 
indication that the appellant was diagnosed with or had 
symptoms of hepatitis C in service.  The first indication of 
hepatitis C occurred in October 1996, with a history of onset 
only six months prior.  The record contains no medical 
opinion or any continuity of symptomatology that would form 
the connection between the end of his service and the onset 
of hepatitis C.  In light of the evidence and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hepatitis C.  

Service Connection for Chronic Myelogenous Leukemia

VA examination in March 2004 indicated the appellant had a 
history of chronic myelogenous leukemia, which was originally 
diagnosed in April 1998.  This history is illustrated by the 
medical evidence in the claims file, including oncology 
records in 1998 reflecting the initial discovery of the 
disease and its treatment.  This history is confirmed by the 
findings of the Social Security Administration in its 2003 
determination that the appellant was disabled by his chronic 
myelogenous leukemia first shown in April 1998.  This 
evidence satisfies the initial element of a service-
connection claim.  

Since the appellant first manifested leukemia in 1998, the 
presumption of service incurrence for chronic diseases, 
including leukemia, does not apply.  38 U.S.C.A. §§ 1101(3), 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The appellant maintains that he developed this form of 
leukemia as a result of service activities, including 
exposure to benzene on a daily basis working on a flight line 
as part of an aircraft support crew.  The service medical 
records are silent as to any findings, complaints, or 
diagnoses of leukemia.  The service personnel records 
indicate he was a vehicle operator, or supervised other 
vehicle operators, and thus he appears to have worked in an 
environment where he could be exposure to normal automotive 
chemicals, such as gasoline, oils, and hydraulic fluids.  

The appellant has submitted into evidence copies of 
information from various sources obtained via the Internet 
that discuss the nature and dangers of exposure to high 
levels of benzene.  This information indicated that benzene 
was a colorless liquid with a sweet odor, a chemical widely 
used and formed from both natural processes and human 
activities.  Long-term exposure to benzene, the information 
noted, caused anemia and leukemia.  Exposure could be through 
exposure to tobacco smoke, automobile service stations, 
exhausts from motor vehicles, and industrial emissions.  The 
materials also noted the publication of a number of studies 
and reviews of leukemia and its relationship to benzene 
exposure.  Specifically, it cited a 1997 study prepared at 
the University of North Carolina School of Public Health, 
where researchers concluded that benzene was linked to many 
forms of leukemia, including acute myelogenous leukemia, as 
well as acute and chronic lymphocytic and myeloid leukemia.  

The key question in this case is whether the record includes 
medical evidence linking the onset of chronic myelogenous 
leukemia in April 1998 with an exposure to benzene in 
service.  The appellant maintained there is such a link and 
provided three statements, with supporting clinical records, 
from a private physician.  In a September 2002 statement, the 
physician noted the diagnosis of chronic myelogenous leukemia 
and opined it "is undetermined how long [the appellant] 
actually had chronic myelogenous leukemia prior to the 
diagnosis or what caused him to develop this disease."  In a 
December 2002 statement, the physician reported the 
appellant's history, apparently learned from the appellant 
and not from review of the claims file, of frequent work with 
an aircraft crew near flight lines and exposure to industrial 
chemicals and fuels.  Moreover, the physician indicated that 
the U.S. Department of Health and Human Services had 
concluded benzene was a known carcinogen and that long-term 
exposure to high levels in the air could cause leukemia, 
though the physician did not differentiate between types of 
leukemia.  The physician noted that, because benzene 
disappeared rapidly from the blood, measurements were only 
accurate for recent exposure; there was no reliable indicator 
of past benzene exposure.  Based on this history of exposure, 
the physician postulated that the appellant's presumed 
exposure to benzene "may have some link" to his later 
development of chronic myelogenous leukemia.  

The September 2002 statement failed to identify any possible 
cause of the development of chronic myelogenous leukemia, 
whereas the December 2002 statement went further and 
suggested the possibility of chronic myelogenous leukemia 
related to a history of benzene exposure, as reported by the 
appellant.  In a March 2003 statement the private physician 
went further, concluding that the appellant's "only exposure 
to a known carcinogen was service connected when he received 
the long-term benzene exposure.  Therefore, the likelihood 
that his disease came from the benzene exposure is high given 
the known facts of the effects that benzene can cause."  

In December 2003, the Board remanded the case for a VA 
examination to assess the likelihood of a connection between 
the development of chronic myelogenous leukemia and his 
service.  The VA examination in March 2004 indicated that the 
etiology of chronic myelogenous leukemia is not known and 
commented that "This can be verified by resorting to any 
medical text book."  The examiner continued that, "There is 
no evidence that benzene exposure or other agents can cause 
this.  The cause of chronic myelogenous leukemia therefore at 
present is unknown, to state that it is related to benzene 
exposure is to resort to unfounded speculation."  This 
opinion is more persuasive than the Internet-based medical 
literature provided by the appellant or the three statements 
by the private physician.  That physician made no distinction 
between acute myelogenous leukemia and chronic myelogenous 
leukemia, and the medical literature clearly emphasizes the 
connection between benzene exposure and acute myelogenous 
leukemia.  There was no discussion in that literature of a 
connection between chronic myelogenous leukemia and benzene 
exposure.  

Moreover, the examiner in March 2004 also noted that "For 
the record, the veteran states that he was near benzene in 
his job as a truck driver for the Military, but actually did 
not work with benzene at any time."  The conclusions 
expressed by the private physician in his three statements 
are based on a history of benzene exposure that is not 
supported by the evidence.  

The conclusion reached by the VA examiner in March 2004 is 
more probative on the key question in this case than the 
three statements by a private physician in September and 
December 2002 and in March 2003.  As this evidence rejects an 
etiologic connection between the appellant's service and his 
later development of chronic myelogenous leukemia, the 
evidence does not satisfy the third element of a service 
connection claim.  In light of the evidence and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for chronic myelogenous 
leukemia


ORDER

Service connection for hepatitis C is denied.  

Service connection for chronic myelogenous leukemia is 
denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


